


Exhibit 10.43


 
GRANT OF RESTRICTED STOCK
Pursuant to Accretive Health, Inc.
Amended and Restated 2010 Stock Incentive Plan
GENERAL TERMS AND CONDITIONS
For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:
1.Issuance of Restricted Shares.
(a)In consideration of services rendered and to be rendered to the Company by
the Participant, the Company has granted to the Participant, subject to the
terms and conditions set forth in this Restricted Stock Grant Agreement (this
“Agreement”) and in the Company’s Amended and Restated 2010 Stock Incentive Plan
(the “Plan”), an award consisting of the number of shares of restricted common
stock of the Company, $0.01 par value per share (the “Restricted Stock”), that
is set forth in the Notice of Grant that forms part of this Agreement (the
“Notice of Grant”) opposite the heading “Share Amount”.
(b)The Restricted Stock will initially be issued by the Company in book entry
form only, in the name of the Participant. Following the vesting of any
Restricted Stock pursuant to Section 2 below, the Company shall, if requested by
the Participant, issue and deliver to the Participant a certificate representing
the vested shares of Restricted Stock. The Participant agrees that the
Restricted Stock shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.
2.Vesting.
The Restricted Stock shall vest in accordance with the Vesting Schedule set
forth in the Notice of Grant (the “Vesting Schedule”). Any fractional shares
resulting from the application of the percentages in the Vesting Schedule shall
be rounded down to the nearest whole number of shares.
3.Forfeiture of Unvested Restricted Stock Upon Cessation of Service.
In the event that the Participant ceases to perform services to the Company for
any reason or no reason, with or without cause, all of the shares of Restricted
Stock that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation. The
Participant shall have no further rights with respect to any shares of
Restricted Stock that are so forfeited. If the Participant provides services to
a subsidiary of the Company, any references in this Agreement to provision of
services to the Company shall instead be deemed to refer to service with such
subsidiary.
4.Restrictions on Transfer.
The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any shares of Restricted Stock, or any interest therein, until such shares of
Restricted Stock have vested, except that the Participant may transfer such
unvested shares of Restricted Stock: (a) to or for the benefit of any spouse,
children, parents, uncles, aunts, siblings, grandchildren and any other
relatives approved by the Compensation Committee (collectively, “Approved
Relatives”) or to a trust established solely for

1

--------------------------------------------------------------------------------




the benefit of the Participant and/or Approved Relatives, provided that such
Restricted Stock shall remain subject to this Agreement (including without
limitation the vesting provisions set forth in Section 2, the forfeiture
provisions set forth in Section 3 and the restrictions on transfer set forth in
this Section 4) and such permitted transferee shall, as a condition to such
transfer, deliver to the Company a written instrument confirming that such
transferee shall be bound by all of the terms and conditions of this Agreement;
or (b) as part of the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation). The
Company shall not be required (i) to transfer on its books any of the shares of
Restricted Stock which have been transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such shares of
Restricted Stock or to pay dividends to any transferee to whom such shares of
Restricted Stock have been transferred in violation of any of the provisions of
this Agreement.
5.Restrictive Legends.
The book entry account reflecting the issuance of the shares of Restricted Stock
in the name of the Participant shall bear a legend or other notation upon
substantially the following terms:
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Grant Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”
6.Rights as a Shareholder.
Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Stock, the Participant shall have all
rights as a shareholder with respect to the Restricted Stock, whether vested or
unvested, including, without limitation, rights to vote the Restricted Stock and
act in respect of the Restricted Stock at any meeting of shareholders; provided,
however, that the payment of dividends on unvested shares of Restricted Stock
shall be deferred until after such shares vest and shall be paid to the
Participant no later than the end of the calendar year in which the dividends
are paid to stockholders of that class of stock or, if later, the 15th day of
the third month following the applicable vesting date of such shares of
Restricted Stock. No interest will be paid on any such deferred dividends. In
the event that any shares of Restricted Stock are forfeited in accordance with
terms of this Agreement during the pendency of any such deferred dividends
declared with respect to such shares, then the Participant shall also forfeit
any right to receive such deferred dividends.
7.Provisions of the Plan.
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.
8.Tax Matters.
(a)Acknowledgments; Section 83(b) Election. The Participant acknowledges that he
or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the acquisition of the Restricted Stock and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Stock. The Participant understands that
the Participant (and not the Company) shall be responsible for the Participant’s
tax liability that may arise in connection with the acquisition, vesting and/or
disposition of the Restricted Stock. The Participant acknowledges that he or she
has been informed of the availability of making an election under Section 83(b)
of the Internal Revenue Code, as amended, with respect to the issuance of the
Restricted Stock.
(b)Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the shares of Restricted Stock. On each date on
which shares of Restricted Stock vest, the Company shall deliver written notice
to the Participant of the amount of

2

--------------------------------------------------------------------------------




withholding taxes due with respect to the vesting of the shares of Restricted
Stock that vest on such date; provided, however, that the total tax withholding
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income). The Participant shall satisfy such tax withholding obligations by
transferring to the Company, on each date on which shares of Restricted Stock
vest under this Agreement, such number of shares of Restricted Stock that vest
on such date as have a fair market value (calculated using the last reported
sale price of the common stock of the Company on the New York Stock Exchange or
the NASDAQ, as applicable (or, if the Company’s common stock is not then traded
on the New York Stock Exchange or the NASDAQ, then on any other United States
stock exchange upon which the Company’s common stock is then listed, or
otherwise as reported through the facilities of the OTC Markets Group, Inc.) on
the trading date immediately prior to such vesting date) equal to the amount of
the Company’s tax withholding obligation in connection with the vesting of such
Restricted Stock (such withholding method a “Surrender”) unless, prior to any
vesting date, the Compensation Committee determines that a Surrender shall not
be available to the Participant, in which case, the Participant shall be
required to satisfy his tax obligations hereunder in a manner permitted by the
Plan upon the vesting date.
9.Restrictive Covenants.
(a)General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant's role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company regarding its operations and
each Participant could materially harm the business of the Company by competing
with the Company or soliciting employees or customers of the Company.
(b)Non-Solicitation. During the time in which Participant performs services for
the Company and for a period of eighteen (18) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:
(i)Hire, recruit, solicit or otherwise attempt to employ or retain or enter into
any business relationship with, any person who is or was an employee of the
Company within the twelve (12) month period immediately preceding the cessation
of Participant’s service with the Company; or
(ii)Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by Company, to any person, company or entity which was or is a
customer or potential customer of Company for such products or services.
(c)Non-Disclosure.
(i)Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.
(ii)This Agreement shall not prohibit Participant from (i) revealing evidence of
criminal wrongdoing to law enforcement, (ii) disclosing or discussing concerns
regarding regulatory or legal compliance with any governmental agency or entity
to the extent that such disclosures or discussions are protected under any
whistleblower protection provisions of Federal or state laws or regulations or
(iii) divulging the Company’s Confidential Information by order of court or
agency of competent jurisdiction. However, Participant shall promptly inform the
Company of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.

3

--------------------------------------------------------------------------------




(d)Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.
(e)Ownership of Software and Inventions. All discoveries, designs, improvements,
ideas, inventions, software, whether patentable or copyrightable or not, shall
be works-made-for-hire and Company shall be deemed the sole owner throughout the
universe of any and all rights of whatsoever nature therein, with the rights to
use the same in perpetuity in any manner the Company determines in its sole
discretion without any further payment to Participant whatsoever. If, for any
reason, any of such results and proceeds which relate to the business shall not
legally be a work-for-hire and/or there are any rights which do not accrue to
the Company under the preceding sentence, then Participant hereby irrevocably
assigns and agrees to quitclaim any and all of Participant’s right, title and
interest thereto including, without limitation, any and all copyrights, patents,
trade secrets, trademarks and/or other rights of whatsoever nature therein,
whether or not now or hereafter known, existing, contemplated, recognized or
developed to the Company, and the Company shall have the right to use the same
in perpetuity throughout the universe in any manner the Company determines
without any further payment to Participant whatsoever. Participant shall, from
time to time, as may be reasonably requested by the Company, at the Company’s
expense, do any and all things which the Company may deem useful or desirable to
establish or document the Company’s exclusive ownership of any and all rights in
any such results and proceeds, including, without limitation, the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Participant has any rights in the results and proceeds of Participant’s services
that cannot be assigned in the manner described above, Participant
unconditionally and irrevocably waives the enforcement of such rights.
Notwithstanding anything to the contrary set forth herein, works developed by
the Participant (i) which are developed independently from the work developed
for the Company regardless of whether such work was developed before or after
the Participant performed services for the Company; or (ii) applications
independently developed which are unrelated to the business and which
Participant develops during non-business hours using non-business property shall
not be deemed work for hire and shall not be the exclusive property of the
Company.
(f)Non-Competition.
(i)During the time in which Participant performs services for the Company and
for a period of twelve (12) months after the cessation of Participant’s service
to the Company, regardless of the reason, Participant shall not, directly or
indirectly, either alone or in conjunction with any person, firm, association,
company or corporation, within the Restricted Area, own, manage, operate, or
participate in the ownership, management, operation, or control of, or be
employed by or provide services to, any entity which is in competition with the
Company.
(ii)Notwithstanding anything to the contrary, nothing in this Paragraph (f)
prohibits Participant from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Participant has no active participation in the business of
such corporation.
(g)Acknowledgments. Participant acknowledges and agrees that the restrictions
contained in this Agreement with respect to time, geographical area and scope of
activity are reasonable and do not impose a greater restraint than is necessary
to protect the goodwill and other legitimate business interests of the Company
and that the Participant has had the opportunity to review the provisions of
this Agreement with his legal counsel. In particular, the Participant agrees and
acknowledges (a) that the Company is currently engaging in business and actively
marketing its services and products throughout the United States, (b) that
Participant’s duties and responsibilities for the Company are co-extensive with
the entire scope of the Company's business, (c) that the Company has spent
significant time and effort developing and protecting the confidentiality of its
methods of doing business, technology, customer lists, long term customer
relationships and trade secrets, and (d) that such methods, technology, customer
lists, customer relationships and trade secrets have significant value.

4

--------------------------------------------------------------------------------




(h)Enforcement. The Participant agrees that the restrictions contained in this
Agreement are necessary for the protection of the business, the Confidential
Information, customer relationships and goodwill of the Company and are
considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law in the event of any breach of any of the restrictive covenants in this
Agreement by Participant, the Participant agrees that (i) any shares of
Restricted Stock issued by the Company to the Participant pursuant to this
Agreement shall be forfeited for no consideration and (ii) in the event that the
Participant sold the shares of Restricted Stock issued to the Participant
pursuant to this Agreement, then the Participant shall be required to pay to the
Company in cash, within 30 days of a request by the Company for such payment,
the price at which the Participant sold the shares.
(i)Severability; Modification. It is expressly agreed by Participant that:
(i)Modification. If, at the time of enforcement of this Agreement, a court holds
that the duration, geographical area or scope of activity restrictions stated
herein are unreasonable under circumstances then existing or impose a greater
restraint than is necessary to protect the goodwill and other business interests
of the Company, Participant agrees that the maximum duration, scope or area
reasonable under such circumstances will be substituted for the stated duration,
scope or area and that the court will be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law,
in all cases giving effect to the intent of the parties that the restrictions
contained herein be given effect to the broadest extent possible; and
(ii)Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
(iii)Non-Disparagement. Participant understands and agrees that Participant will
not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.
(j)Definitions.


(i)Affiliate. “Affiliate” means any entity controlling or controlled by or under
common control with the Company or another Affiliate, at the time of execution
of the Agreement and any time thereafter, where “control” is defined as the
ownership of at least fifty percent (50%) of the equity or beneficial interest
of such entity, and any other entity with respect to which the Company has
significant management or operational responsibility (even though the Company
may own less than fifty percent (50%) of the equity of such entity).


(ii)Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which:

5

--------------------------------------------------------------------------------




1.is generated, collected by or utilized in the operations of the Company’s
business and relates to the actual or anticipated business, research or
development of the Company; or
2.is suggested by or results from any task assigned to Participant by the
Company or work performed by Participant for or on behalf of the Company.
Confidential Information shall not be considered generally known to the public
if Participant or others improperly reveal such information to the public
without the Company’s express written consent and/or in violation of an
obligation of confidentiality to the Company. Examples of Confidential
Information include, but are not limited to, all customer, client, supplier and
vendor lists, budget information, contents of any database, contracts, product
designs, technical know-how, engineering data, pricing and cost information,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company,
whether or not it is in tangible form, and including without limitation any of
the foregoing contained or described on paper or in computer software or other
storage devices, as the same may exist from time to time.
(iii)Restricted Area. For purposes of this Agreement, the term “Restricted Area”
shall mean the United States of America.
10.Miscellaneous.
(a)Authority of Compensation Committee. In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan. All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.
(b)No Right to Continued Service. The Participant acknowledges and agrees that,
notwithstanding the fact that the vesting of the Restricted Stock is contingent
upon his or her continued service to the Company, this Agreement does not
constitute an express or implied promise of continued service relationship with
the Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(c)Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the State of Delaware without regard to any
applicable conflicts of laws provisions.
(d)Exclusive Jurisdiction/Venue. All disputes that arise from or relate to this
Agreement shall be decided exclusively by binding arbitration in Cook County,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association. The parties agree that the arbitrator’s award shall be final, and
may be filed with and enforced as a final judgment by any court of competent
jurisdiction. Notwithstanding the foregoing, any disputes related to the
enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.


[signature page follows]

6

--------------------------------------------------------------------------------






I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.




PARTICIPANT ACCEPTANCE
[To be accepted electronically]







7